Citation Nr: 1631473	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  10-47 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected right ankle fracture with residuals of osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to September 1990 and from February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for the disability and assigned a 10 percent rating.  A subsequent October 2010 rating decision increased the rating to 20 percent.

This case was previously before the Board in April 2014 and remanded for additional development.  For the reasons discussed below, the Board finds that there was substantial compliance with the remand directives.  See D'Aires v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's right ankle fracture with residuals of osteoarthritis symptoms manifested moderate symptoms of pain and limited motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right ankle fracture with residuals of osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5262 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In this case, appropriate notice was provided to the Veteran in an October 2009 notice letter.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The Veteran was afforded appropriate VA examinations in April 2010 and February 2015.  The examinations are adequate because they are based on thorough examinations and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The February 2015 VA examination was completed in compliance with the mandates of the April 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The February 2015 VA examination report indicates the Veteran used an ankle Disability Benefits Questionnaire which included a section requiring the examiner to test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  The February 2015 VA examination report specifically noted there was no evidence of right ankle pain with weight bearing.  Additionally, the February 2015 VA examination report noted the range of motion of the opposite joint, the left ankle was normal, and included specific range of motion test results.  Therefore, the Board finds the February 2015 VA examination report satisfies the requirements of 38 C.F.R. § 4.59, in light of Correia. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Veteran asserts that his service-connected right knee disability warrants a rating in excess of 20 percent.  For the reasons that follow, the Board finds that a rating in excess of 10 percent is not warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Veteran's right ankle disability is rated under Diagnostic Code 5262.  38 C.F.R. § 4.71a.  A 20 percent disability rating is warranted when there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent disability is warranted under DC 5262 when there is malunion with marked knee or ankle disability.  The maximum schedular disability rating available under DC 5262 is a 40 percent disability, which is warranted when there is nonunion of the tibia and fibula, with loose motion, requiring a brace.

The evidence of record shows the Veteran consistently had pain in the right ankle and limited motion on dorsiflexion.  The Veteran's VA treatment records indicate the Veteran consistently reported having right ankle pain.  A July 2009 VA treatment record noted the Veteran had an ankle brace.

An April 2010 VA examination report noted the Veteran's right ankle had symptoms of giving way, instability, pain, stiffness, weakness and decreased speed of joint motion.  The Veteran reported intermittent, occasional use of a brace.  On examination, the right ankle had dorsiflexion of 0 to 10 degrees and plantar flexion of 0 to 45 degrees.  The left ankle had normal dorsiflexion of 0 to 20 degrees, and left plantar flexion of 0 to 45 degrees.  There was no objective evidence of pain with active motion or following repetitive motion in either the right or left ankle.  There was no additional limitation after three repetitions of range of motion.  The Veteran was noted to have decreased mobility.  He was unable to stand on concrete all day and unable to do ladders.  

The February 2015 VA examination report indicates the Veteran's right ankle had dorsiflexion of 0 to 10 degrees, and normal plantar flexion of 0 to 45 degrees.  The left ankle had normal dorsiflexion of 0 to 20 degrees, and left plantar flexion of 0 to 45 degrees.  The VA examiner found that the pain noted on examination did not result in/cause functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  There was no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran did not report having flare-ups of right ankle symptoms.  Muscle strength testing of the right ankle was normal.  There was no ankylosis or right ankle instability or dislocation.  The Veteran did not have "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or had a talectomy.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The VA examiner found the Veteran's right ankle disability did not impact his ability to perform any type of occupational task.

On review of the evidence of record, the Board finds the overall evidence shows the Veteran's right ankle disability symptoms are moderate.  Although the Veteran had right ankle pain, the February 2015 VA examination report indicates the Veteran did not use any assistive devices.  The Veteran's right ankle had limited motion on dorsiflexion of 0 to 10 degrees.  Normal dorsiflexion is 0 to 20 degrees.  Plantar flexion of the right ankle was normal.  The Board finds the right ankle range of motion on dorsiflexion is consistent with moderate ankle disability symptoms.  There was no evidence of pain with weight bearing.  No tenderness of the right ankle was noted on palpation of the joint.  The Board finds the Veteran's statements regarding his right ankle pain to be credible.  Although the Veteran reported having pain in his ankle, he did not report having a more limited range of motion than what was shown on examination.  

Even considering additional functional limitation due to factors as pain, as reported on both examinations, the overall evidence is found to be appropriately contemplated in the 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The VA examinations noted the Veteran did not have additional limitation of motion following repetitive use of the right ankle.  The Veteran did not report having flare-ups of the right ankle on examination in February 2015.  There is no medical evidence to show that there was any additional loss of motion of the right ankle due to pain or flare-ups of pain, supporting by objective findings, or due to excess fatigability, weakness or incoordination, to degree that supports a finding of marked limitation of motion of the right ankle.

The Board notes that no higher or separate schedular rating is warranted under any of the other codes pertaining to the ankle.  The evidence shows that the Veteran's right ankle disability is not manifested by ankylosis; therefore, a higher rating is not warranted under either Diagnostic Code 5270 for ankle ankylosis or Diagnostic Code 5272 for subastragalar or tarsal joint ankylosis.  Also, the evidence does not show that the Veteran's right ankle has undergone astragalectomy or is manifested by malunion of os calcis or astragalus; therefore, a higher rating under DC 5274 or DC 5273 is not warranted.  38 C.F.R. § 4.71a.

The Board finds that the preponderance of the evidence is against a finding that the Veteran had marked limitation motion of the right ankle, which would warrant a higher rating of 20 percent under Diagnostic Code 5271, even with consideration of his symptoms due to pain.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher initial rating.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Other Considerations

The Board finds that the rating criteria considered reasonably describes the Veteran's disability level and his symptoms.  The evidence shows that the Veteran's service-connected right ankle disability results in pain and, at times, decreased range of motion.  To the extent a type of effect is not listed in the rating criteria, it is the underlying symptom that results in the effect of the disability.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disability is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015). 

In short, there is nothing in the record to indicate that the Veteran's right ankle disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted

In addition, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The Veteran has noted he has decreased mobility and is unable to stand on concrete all day and climb ladders.  The Veteran's VA examination reports show that the Veteran's service-connected disabilities do not affect his occupation.  The Veteran has not asserted that he is unemployed due to his service-connected right ankle disability.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.

ORDER

Entitlement to an initial rating in excess of 20 percent for service-connected right ankle fracture with residuals of osteoarthritis is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


